Ao 91 Rev 901 ASGinh haGk-02508 Document 1 Filed on 12/03/19 in TXSD_ Page 1 of 1

 

 

 

 

 

United States District Court | ‘Soham Beno eas
SOUTHERN DISTRICT OF TEXAS Der _ 92049

McALLEN DIVISION
David J. Bradley, Cleri

UNITED STATES OF AMERICA

V. . CRIMINAL COMPLAINT
Jose Baldomero GARCIA-Garza
Case Number:. M-19-2942-M
AKA:

IAE YOB: 1981 /
Mexico
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about November 18, 2019 in Hidalgo County, in

the Southern District of Texas defendants(s) did,
(Track Statutory Language of Offense) ,

 

being then and there an alien who previously has been deported from the United States to Mexico in pursuance of
law, and thereafter was found near Edinburg, Texas within the Southern District of Texas, the Attorney General of
the United States and/or the Secretary of Homeland Security, not theretofore having consented to a reapplication
by the defendant for admission into the United States;

in violation of Title 8 United States Code, Section(s) 1326(a)(b) (Felony)
I further state that I am a(n) Deportation Officer and that this complaint is based on the
following facts:.

 

 

On November 18, 2019, Jose Baldomero GARCIA-Garza a citizen of Mexico was encountered by Immigration Officers at the
Hidalgo County Jail in Edinburg, Texas. An Immigration Detainer was placed upon the defendant and was subsequently
remanded into the custody of Immigration and Customs Enforcement on December 2, 2019. Record checks revealed the
defendant was deported, excluded or removed from the United States to Mexico on December 22, 2017 via Del Rio, Texas.
The defendant was instructed not to return without permission from the Attorney General or the Secretary of Homeland
Security of the United States. On September 15, 1999, the defendant was convicted of ENGAGING IN ORGANIZED
CRIMINAL ACTIVITY and sentenced to ten (10) years confinement. ,

    
 
 

Continued on the attached sheet and ma

his complaint: [_]yes [X]No

Signature of Complainant

Complaint approved by AUSA

 

 

 

 

Eusebio Salazar Deportation Officer
Sworn to before me and subscribed in my presence, Printed Name and Title of Complainant
December 3, 2019 BS 247 M&A at McAllen, Texas
Date City and State

Sli Ss
Peter E. Ormsby U.S. Magistrate Judge ce

Name and Title of Judicial Officer Signature of Judicial Officer /
